ur-n okaNAL                                            05/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0186


                                        OP 22-0186
                                                                        Fl.[Lat)
 SHANE LOUIS BURD,                                                       MAY 0 3 2022
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
              Petitioner,                                              State of Montana

       v.
                                                                     ORDER
 STATE OF MONTANA, and
 GAVIN ROSELLES, Powell County Sheriff,

              Respondents.



       Shane Louis Burd has petitioned for habeas corpus relief. Burd is currently housed
in the Powell County Detention Center. We have amended the caption to include the
Sheriff s name. Section 46-22-201(1)(c), MCA.
       Burd contends he is not being treated fairly pursuant to the Equal Protection Clause
of the U.S. Constitution. He explains that he was assaulted earlier this year in jail and that
he is still waiting for a mental health evaluation, after a lapse of ninety days. He states he
sought relief in the Powell County District Court, which denied his petition for habeas
corpus relief. Burd offers he is being held in jail because he missed a court date. He adds
that he has had no contact with his court-appointed attorney after several attempts, and
argues he should be released on his own recognizance because he has not been charged
with new offenses.
       Although Burd has certain rights while in confinement, the scope of habeas corpus
is narrow. The remedy of habeas corpus is not a vehicle to challenge a pending criminal
proceeding or conditions of confinement. See Gates v. Missoula Cnty. Comm'rs, 235
Mont. 261, 262, 766 P.2d 884, 884-85 (1988) (habeas corpus "allows a prisoner to
challenge the legal sufficiency of the cause for incarceration-). (Emphasis in original.)
Burd's constitutional claim concerning his treatment does not go to the cause of his
incarceration, and cannot be remedied through a habeas petition.
        We have obtained a register of actions regarding Burd's pending criminal matter
from the Powell County District Court. In October 2019, Burd was charged with felony
possession of a deadly weapon by a prisoner or youth in a facility. Burd's counsel filed an
unopposed motion for commitment to the State Hospital for examination, which the
District Court granted.     The court held several status hearings during 2020.          On
February 12, 2021, the mental evaluation was filed, and on July 22, 2021, the court released
Burd upon conditions. However, an arrest warrant was issued by the court in September
2021.    On January 18, 2022, the court held a change of plea hearing, and ordered
preparation of a pre-sentence investigation report along with a supplemental mental health
evaluation.
        Burd has not demonstrated illegal incarceration to warrant habeas corpus relief.
Section 46-22-101(1), MCA. Burd is represented by counsel, has received an initial mental
evaluation, and is detained because of his pending criminal case. Burd has the remedy of
seeking a timely appeal of his conviction and sentence once the District Court issues a final
judgment.
        IT IS ORDERED that Burd's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
        The Clerk is directed to provide a copy of this Order to: the Honorable Ray Dayton,
Third Judicial District; Jill Paull, Clerk of District Court, Powell County, under Cause No.
DC-2019-124; Gavin Roselles, Powell County Sheriff; Patrick Moody, Powell County
Attorney; Joshua Demers, Defense Counsel; counsel of record, and Shane Louis Burd
personally.
                     iss:i
        DATED this 3     day of May, 2022.


                                                    -,-Of,,,,.V7,),
                                                                Chief Justice
                                              2
   •
            / et




424 in 214..
       Justices